Citation Nr: 0904184	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for asthma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and January 2006 rating decisions 
by the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The January 2005 rating 
decision denied the Veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for asthma and denied service connection for hypertension.  
The January 2006 rating decision reopened the previously 
denied claim of entitlement to service connection for asthma 
and denied service connection for asthma and confirmed and 
continued the denial of service connection for hypertension.

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge during a Travel Board hearing; 
a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an August 2002 decision, the RO denied the Veteran's 
claim for service connection for asthma.  A timely appeal was 
not submitted, and the decision became final.

3.  None of the new evidence associated with the claims file 
since the August 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for asthma, or raises a reasonable 
possibility of substantiating the claim for service 
connection asthma.

4.  Hypertension is shown to be related to military service.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied the claim for 
service connection for asthma is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence received since the RO's August 2002 denial is 
not new and material with respect to the claim for service 
connection for asthma, the criteria for reopening the claim 
for service connection for asthma are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  With resolution of the benefit of the doubt in the 
Veteran's favor, hypertension was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed an untimely notice of 
disagreement (NOD) in September 2003 with an August 2002 
rating decision, which denied her claim for service 
connection for asthma.  The RO construed the NOD as a 
petition to reopen her claim for service connection for 
asthma.  Her claim for service connection for hypertension 
was received in April 2004.  She was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2003, March 2004, September 2004, and October 2005.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
her claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate her claims.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in March 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), issued a decision, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decisions in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the November 2003, March 2004, and September 2004 
VCAA notice letters shows the RO identified the basis for the 
denial in the prior decision and provided notice that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Board finds the notice requirements pertinent to 
the issue on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records, VA treatment records, and 
private treatment records have been obtained and associated 
with her claims file.  

The Board notes that the Veteran testified that she began 
receiving disability compensation in 2001 from the Social 
Security Administration (SSA) after having surgery for a 
brain aneurysm.  She also testified that her claimed asthma 
and hypertension disabilities were not considered by SSA in 
its determination.  When the record suggests that SSA may 
have records pertinent to the appellant's claim, but which 
have not been obtained, either a remand is required to obtain 
the records, or a non-conclusory explanation needs to be 
provided as to why the SSA records would have no reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's petition to reopen 
her claim for service connection for asthma.  The basis of 
the last final denial of service connection for asthma in 
August 2002 was a lack of evidence showing that her asthma, 
which existed prior to service, was aggravated by service.  
SSA records considering disability status based on a brain 
aneurism are unlikely to contain any medical evidence or 
opinions that relate to aggravation of asthma during military 
service.  In addition, because the evidence of record is 
sufficient to substantiate her claim for service connection 
for hypertension, SSA records are unnecessary.  Therefore, 
the Board finds that the SSA records would not provide the 
information necessary to substantiate her petition to reopen 
her claim for service connection for asthma.  The Board is 
directed to avoid remanding a claim that would not result in 
any additional benefit to the Veteran.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  
Consequently, this writing decides the Veteran's claim on 
appeal.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

New and Material Evidence

In an August 2002 decision, the RO denied the Veteran's claim 
for service connection for asthma.  It was noted that the 
evidence showed that her asthma existed prior to service, but 
there was no competent medical evidence showing that her pre-
existing condition permanently worsened as a result of 
service.

Evidence of record included service treatment records, 
private treatment records from R. S., M.D., dated from 
January 1999 to June 2002, and VA treatment records dated 
from February 2000 to June 2002. 

The Veteran attempted to reopen her claim for service 
connection for asthma in September 2003.  This appeal arises 
from the RO's January 2005 denial to reopen the Veteran's 
claim for service connection for asthma and January 2006 
decision to reopen her claim and deny service connection for 
asthma.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the August 2002 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the August 2002 
decision includes statements from the Veteran and her 
representative, VA treatment records dated from August 2002 
to December 2005, private treatment records from DHC Regional 
Medical Center dated from August 2003 to June 2004, private 
treatment records from Northport Medical Center dated from 
September 2003 to May 2004, and private treatment records 
from R. S., M.D., dated from January 2004 to September 2005.  
The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for asthma.

The additional private and VA treatment records received 
since the August 2002 denial of the Veteran's claim reflect 
on-going treatment for current asthma, hypertension, and 
other physical and mental health disorders.  These records, 
however, fail to show that the Veteran's pre-existing asthma 
was aggravated by military service, which was the basis for 
the denial of service connection in August 2002. 

While statements from the Veteran reflect her continued 
assertion that her pre-existing asthma disorder was triggered 
when she went into a gas chamber during service and that she 
had asthma attacks every time she went home on leave during 
service, her assertions are essentially cumulative of others 
that were previously of record.  Similarly, the new evidence 
does not show that the Veteran's asthma, which she had as a 
child, was permanently worsened by her military service.  Her 
service treatment records include a single complaint and 
finding of an asthma attack in September 1977.  The newly 
submitted VA and private treatment records show regular 
evaluation of asthma, a pulmonary thromboembolism (PTE), and 
other conditions, and that she was using inhalers.  In 
addition, a private treatment note from DHC Medical Center 
dated in August 2003 shows that she had an exacerbation of 
asthma with chronic, persistent asthma.  However, none of the 
new medical evidence contains any opinion that her pre-
existing asthma disorder was aggravated by service, and 
neither the Veteran nor her representative has presented, 
identified, or alluded to the existence of, any such opinion.

The Board emphasizes that as the Veteran is a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, she is not competent 
to provide a probative (i.e., persuasive) opinion on medical 
matters - such as the etiology of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the August 
2002 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the Veteran's current asthma disorder was permanently 
worsened as a result of active military service, which was 
the basis for the prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for asthma has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
August 2002 denial of the claim for service connection for 
asthma remains final.  As the Veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, see note 
following Diagnostic Code 7101 (2008)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The Veteran contends that she has a current hypertension 
disorder that is related to military service and for which 
she was treated during active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence supports her claim.

Service treatment records document multiple elevated blood 
pressure readings, beginning in September 1977 when it was 
measured as 152/110.  In a September 1978 treatment note, it 
ranged from 160/112 in a supine position to 140/112 in a 
sitting position, measured several times, within 20 minutes.  
In a treatment note the following day, the Veteran was 
instructed to discontinue using Sudafed for an upper 
respiratory infection due to her elevated blood pressure.  In 
a service treatment note later that month, she requested a 
prescription refill for her blood pressure problem, her blood 
pressure was measured as 140/110, the assessment was 
hypertension, and she was instructed to follow a no-salt 
diet.  In an October 1978 treatment note, her blood pressure 
was 150/120 and it was remarked that she had blood pressure 
problems.  In a November 1978 treatment note for other 
medical problems, the examiner noted she was a "hypertensive 
patient."  In a treatment note dated in January 1979, her 
blood pressure was 168/100.  A separation examination report 
dated in July 1979 shows that the veteran was two months 
pregnant.

Post-service private and VA treatment records dated from 
January 1999 to December 2005 show continued, regular 
treatment for hypertension, generally controlled on 
medication, but with some elevated readings.

The veteran testified in a November 2008 hearing that 
although she had elevated blood pressure readings from 
September 1977 until close to the end of service, she was not 
given medication, told to cut back on salt, or told to 
increase her exercise.  She indicated that after service in 
the 1980s she was pregnant and did not have a regular doctor, 
and was told at the emergency room that her pressure was up, 
but was never put on medication.  She also testified that she 
has had memory problems since her brain aneurysm in 2001.

In view of the totality of the evidence, including the 
Veteran's service treatment records, and resolving all doubt 
in the Veteran's favor, the Board finds that her hypertension 
disorder began during her active military service.  Her 
service treatment records show multiple elevated blood 
pressure readings, instructions to follow a no-salt diet and 
to discontinue using Sudafed due to her elevated blood 
pressure, a request for a refill for a prescription blood 
pressure medication, and a diagnosis of hypertension.  There 
is also no evidence of record that supports a finding that 
the Veteran's hypertension disorder was not related to her 
active military service.  Consequently, the Board finds that 
the evidence of record is at least in equipoise, and 
therefore, affording the Veteran the benefit of the doubt, 
service connection for hypertension is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for asthma; to this 
extent the appeal is denied.

Entitlement to service connection for hypertension is 
allowed, subject to the law and regulations governing the 
criteria for award of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


